MEMORANDUM OPINION
No. 04-02-00918-CV

Jesus Maria ALVAREZ a/k/a El Rancho Feed Store,

Appellant

v.

LYSSY & ECKEL, INC.,

Appellee

From the 218th Judicial District Court, Wilson County, Texas

Trial Court No. 02-05-00208-CV

Honorable Stella Saxon, Judge Presiding

PER CURIAM
Sitting:	Paul W. Green, Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:	July 23, 2003
DISMISSED FOR WANT OF PROSECUTION
	On June 11, 2003, we ordered appellant to show cause why this appeal should not be
dismissed for want of prosecution for failure to file a brief.  See Tex. R. App. P. 38.8(a). 
Appellant was warned that failure to respond would result in dismissal of the appeal.  Tex.
R. App. P. 42.3(b, c).
 Appellant did not respond.  Accordingly, the appeal is dismissed.  See Tex. R. App.
P. 42.3(b, c).  Costs of the appeal are taxed against appellant.
							PER CURIAM